62 So. 3d 1168 (2011)
Anne Marie SPENCER, Appellant,
v.
Patricia DIGIACOMO, individually, and The Keyes Company, a Florida profit corporation, Appellees.
No. 4D10-1299.
District Court of Appeal of Florida, Fourth District.
June 1, 2011.
Catherine A. Riggins, Miami Gardens, for appellant.
Manuel Farach of Richman Greer, P.A., West Palm Beach, for appellee Patricia DiGiacomo.
No appearance for appellee The Keyes Company.
GERBER, J.
The plaintiff appeals from a final order granting the defendant's motion for attorney's *1169 fees. That order was based upon an underlying order finding the defendant to be the prevailing party on her motion to cause the plaintiff to record a satisfaction of judgment. See § 701.04(1), Fla. Stat. (2009) ("Within 60 days of the date of receipt of the full payment of the . . . judgment, the person required to acknowledge satisfaction of the . . . judgment shall send or cause to be sent the recorded satisfaction to the person who has made the full payment. In the case of a civil action arising out of the provisions of this section, the prevailing party shall be entitled to attorney's fees and costs.").
We recently reversed the underlying order in Spencer v. DiGiacomo, 56 So. 3d 92 (Fla. 4th DCA 2011). Therefore, we must reverse the attorney's fees order as well. See S & I Invs. v. Payless Flea Market, Inc., 40 So. 3d 48, 49 (Fla. 4th DCA 2010) ("`Where a court awards prevailing party attorney's fees and the underlying judgment is vacated, the attorney's fee judgment must also be vacated.'") (citation omitted).
Reversed.
STEVENSON and TAYLOR, JJ., concur.